PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/192,854
Filing Date: 16 Nov 2018
Appellant(s): The Procter & Gamble Company



__________________
Charles Matson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Related Appeals and Interferences
The following are the related appeals, interferences, and judicial proceedings known to the examiner which may be related to, directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal:
The Decision by the Patent Trial and Appeal Board dated 24 September 2018 in Application No. 13/764,954.
(3) Response to Argument
	Appellant argues that Lavon does not explicitly disclose assembly transformations that result in or utilize the same sizes of nonwovens, films, and cores of pant and taped diapers to achieve a simplified process. However, Lavon specifically discloses a simplified manufacturing process in which the same chassis is produced and then transformed into either a pant diaper or a taped diaper. Lavon discloses a chassis comprising a topsheet formed of a nonwoven material, as disclosed in paragraph [0062], a backsheet formed of a nonwoven and a film, as disclosed in paragraph [0061], and a core wrap, as disclosed in paragraph [0091]. Lavon shows in figure 8C a flowchart of manufacturing steps, or transformations, in which a chassis comprising a topsheet, a backsheet, and a core is formed. From this common chassis, the process can proceed with transformations to form either a pant-type diaper or a tape-tab diaper, as disclosed in paragraph [0135]. Lavon further discloses in paragraph [0056] that the common components of the pant and taped diapers are substantially the same or similar in disposition (i.e. material composition and basis weight) and dimension (i.e. width and length). Therefore, forming the chassis of Lavon from layers having the same size for either a pant diaper or a taped diaper would have been an obvious modification to simplify the production line so that one common chassis can be formed without any modification or adjustment to the assembly line and then transformed into either a pant or taped diaper.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781    

                                                                                                                                                                                                    /VICTORIA MURPHY/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.